Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 22, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of the plea allocution was not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Santiago, 100 AD2d 857). Even assuming the absence of a complete factual allocution, reversal is not required in the interest of justice because it appears from the record that the plea was knowingly and voluntarily entered with the assistance of counsel, and there is no suggestion that the plea was improvident or baseless (see, People v Harris, 61 NY2d 9, 16-17; People v Langhorn, 119 AD2d 844, lv denied 68 NY2d 758; People v Demonde, 111 AD2d 867; People v Santiago, supra). In any event, a factual allocution is unnecessary where, as here, the plea is to a lesser crime than that charged in the indictment (see, People v Clairborne, 29 NY2d 950; People v Burnette, 126 AD2d 552).
Finally, the defendant has no basis to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Bracken, Lawrence and Harwood, JJ., concur.